Reynolds, J.
Appeal from an order of the County Court of Albany County, denying both appellant’s application for a writ of error coram nobis and a subsequent application for reargument, without a hearing. In December of 1953 appellant, in the presence of his counsel, entered a plea of guilty to a reduced charge of murder in the second degree and was sentenced to a prison term of from 60 years to life. Appellant urges here that a hearing should be held on his allegation that his conviction should be set aside on the grounds that his plea of guilty was coerced by an involuntary confession and that counsel did not properly and adequately represent him at every step of the proceeding. We cannot agree with appellant’s contention. When appellant, being represented by counsel, entered a plea of guilty he waived the issue of the voluntariness of his confession and lack of counsel at the time of the confession {People v. Griffin, 16 N Y 2d 508; People v. Nicholson, 11 N Y 2d 1067, cert, den. 371 U. S. 929). The allegation of improper and inadequate representation amounts solely to questions as to possible errors in tactics and judgment and are thus insufficient grounds for coram nobis {People v. Brown, 7 N Y 2d 359, 361, mot. for rearg. den. 12 N Y 2d 1022, cert. den. 365 U. S. 821; People v. Rossi, 28 A D 2d 619, affd. 21 N Y 2d 777). Order affirmed. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.